Citation Nr: 0322402	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
thigh.

2.  Entitlement to a disability rating in excess of 40 
percent for back pain syndrome, prior to January 7, 1997. 

3.  Entitlement to a disability rating in excess of 40 
percent for mechanical low back pain with traumatic 
degenerative changes and radiculopathy, from January 7, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina (SC), that denied the 
veteran's claims for increased ratings on a shell fragment 
wound to the left thigh and on back pain syndrome 
(hereinafter, the "service-connected back disability").  
The veteran has perfected a timely appeal.

It is noted that, by rating decision issued in April 1997, 
the RO re-characterized the veteran's service-connected back 
disability as mechanical low back pain with degenerative 
changes and increased the evaluation to 20 percent disabling, 
effective January 7, 1997 (the date of the veteran's personal 
hearing at the RO).  By subsequent rating decision issued in 
November 1999, the RO again re-characterized the veteran's 
back disability as mechanical low back pain with traumatic 
degenerative changes and radiculopathy and increased the 
evaluation to 40 percent disabling, effective April 27, 1999 
(the date of the veteran's informal increased rating claim).  

In a decision issued in June 2000, the Board denied the 
veteran's claim of entitlement to a disability rating in 
excess of 30 percent on residuals of a shell fragment wound 
of the left thigh, increased the evaluation assigned to the 
veteran's back pain syndrome to 40 percent, prior to January 
7, 1997, and also increased the evaluation assigned to the 
veteran's mechanical low back pain with traumatic 
degenerative changes and radiculopathy to 40 percent, from 
January 7, 1997.  In a rating decision issued in July 2000, 
the RO made the increased evaluations on the veteran's 
service-connected back disability effective July 18, 1994 
(the date of the veteran's most recent increased rating 
claim).  Inasmuch as the ratings currently assigned to the 
veteran's service-connected disabilities do not constitute 
the maximum benefits available under the rating schedule, the 
claims of entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
thigh, a disability rating in excess of 40 percent for back 
pain syndrome, prior to January 7, 1997,and a disability 
rating in excess of 40 percent for mechanical low back pain 
with traumatic degenerative changes and radiculopathy, from 
January 7, 1997, are still in controversy.  Therefore, they 
remain viable issues for appellate consideration by the 
Board.  See AB. v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board's appellate review will focus on the 
issues listed on the cover page of this decision.

It is also noted that, in July 2001, the United States Court 
of Appeals for Veterans Claims (hereinafter, the "Court") 
vacated and remanded the Board's June 2000 decision.  The 
Board then remanded these claims to the RO for additional 
development in August 2002, and they were returned to the 
Board in July 2003.

Finally, it is noted that, as the time for appealing the 
December 2002 rating decision that denied the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) does not expire until 
December 2003, this claim is not before the Board.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
left thigh are manifested by, at most, complaints of a limp 
and mild muscle mass loss and atrophy.  

2.  The veteran's back pain syndrome was manifested by, at 
most, chronic low back pain and severe limitation of motion, 
at least for the period prior to January 7, 1997.

3.  The veteran's mechanical low back pain with traumatic 
degenerative changes and radiculopathy was manifested by, at 
most, chronic low back pain, degenerative arthritic changes 
in the lumbar spine, and severe limitation of motion, at 
least for the period from January 7, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (2002).

2.  The criteria for a disability rating in excess of 40 
percent for back pain syndrome have not been met, for the 
period prior to January 7, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5010, 5292, and 5293 (2002).

3.  The criteria for a disability rating in excess of 40 
percent for mechanical low back pain with traumatic 
degenerative changes and radiculopathy have not been met, for 
the period from January 7, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5010, 5292, and 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to a disability rating in excess of 30 percent 
for residuals of a shell fragment wound to the left thigh, a 
disability rating in excess of 40 percent for back pain 
syndrome, prior to January 7, 1997, and a disability rating 
in excess of 40 percent for mechanical low back pain with 
traumatic degenerative changes, from January 7, 1997.  In a 
letter dated in October 2002, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claims.  The veteran and his representative 
were provided with a copy of the appealed rating decisions, 
the Board decisions on the veteran's claims, a statement of 
the case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that comported with a disability rating in 
excess of 30 percent for residuals of a shell fragment wound 
to the left thigh, a disability rating in excess of 40 
percent on back pain syndrome prior to January 7, 1997, and a 
disability rating in excess of 40 percent on mechanical low 
back pain with traumatic degenerative changes and 
radiculopathy from January 7, 1997.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to a disability rating in excess of 30 percent 
for residuals of a shell fragment wound to the left thigh, a 
disability rating in excess of 40 percent on back pain 
syndrome prior to January 7, 1997, and a disability rating in 
excess of 40 percent on mechanical low back pain with 
traumatic degenerative changes and radiculopathy from January 
7, 1997, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993) (hereinafter, 
"Bernard").

Factual Background

As relevant to these claims, the evidence submitted during 
the pendency of this appeal includes the veteran's VA 
outpatient treatment reports from 1994 to 2003, his private 
outpatient treatment reports from R.E.S., D.O. (hereinafter, 
"Dr. R.E.S."), from 1994 to 1997, his testimony at the 
January 1997 personal hearing, and lay statements.

A review of records from Dr. R.E.S. for the period of 1994 to 
1997 indicates that, in March 1994, the veteran was seen for 
complaints of left hip pain that had lasted for one week.  
Physical examination of the veteran revealed mild tenderness 
of the left flank and neurological examination was negative.  
X-rays of the left hip showed no fracture or dislocation and 
a calcific density overlapping the lateral margin of the 
ramus of the left ischium with another smaller calcification 
in the soft tissue adjacent to the lateral margin of the 
ramus.  The radiologist attributed the calcifications to an 
old injury in this region representing calcified hematoma, 
and no other definite abnormality was seen.  The examiner's 
impressions included left hip injury.  

In April 1994, the veteran complained of lumbosacral pain, 
and the examiner's impression after physical examination 
included arthritis of the lumbosacral spine.

Beginning in June 1994, the veteran received regular 
outpatient treatment for osteopathic manipulative therapy 
(hereinafter, "OMT") to the lumbosacral spine from Dr. 
R.E.S..  In June 1994, physical examination of the veteran 
revealed dorsal lesions and neurological examination was 
negative.  The impressions included OMT.  The veteran 
received further OMT in August and December 1994, at which 
time it was noted that the veteran had a shrapnel wound of 
the left leg with atrophy and muscle wasting.

On VA examination in October 1994, the veteran complained of 
discomfort when he rested his thigh while sitting due to 
tissue loss from the shrapnel injury.  He also reported that 
his back hurt and would give out on him, although he had 
gotten some relief with manipulation.  He denied radicular 
symptoms and bowel or bladder problems.  On physical 
examination of the veteran's left thigh, a large and tender 
10 x 7 centimeter wound was noted over the mid-thigh 
posteriorly, and there was a positive Tinel's sign proximally 
in the wound.  Range of motion studies of the veteran's spine 
revealed forward bending to 80 degrees, extension to 10 
degrees, lateral bending to 15 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  Motor and sensory 
examination were both normal, and the veteran's reflexes were 
2+ throughout testing.  The impressions included shrapnel 
wound posterior portion of the left thigh and chronic 
lumbosacral strain.  

In a May 1995 letter, a copy of which was included in the 
veteran's claims folder, Dr. R.E.S. stated that he had been 
treating the veteran since August 1992.  He reported that the 
veteran's shrapnel wound of the left leg had worsened, 
causing pain that radiated to the area of the original in-
service injury as well as to the veteran's low back and down 
the left leg on an almost daily basis.  Dr. R.E.S. questioned 
whether the veteran had disc disease of the low back and also 
noted that he had been seen for OMT in order to relieve his 
pain about every two months.  

The veteran received further OMT for the lumbosacral spine 
from Dr. R.E.S. between February and July 1995.  For example, 
on an OMT visit in February 1995, the veteran complained of 
left-sided lumbosacral discomfort.  It was noted that the 
veteran had a history of a shrapnel wound to the left leg 
with what appeared to be sciatica and lumbosacral 
dysfunction.  It also was noted that the OMT had achieved 
limited results.  The veteran continued using a cane in order 
to ambulate.  The impressions included a shrapnel wound to 
the left leg, lumbosacral dysfunction with sciatica, and 
radiculopathy.  

In April 1995, the veteran was seen by Dr. R.E.S. for 
complaints of lumbosacral spine discomfort.  Physical 
examination of the veteran revealed weakness of the left leg 
as compared with the right, he had a limp, and he used a cane 
to walk secondary to the lumbosacral dysfunction, sciatica, 
and shrapnel wound of the left leg.  No impressions were 
provided.

In May 1995, the veteran was seen by Dr. R.E.S. for 
complaints of an exacerbation of lumbosacral pain.  He had 
OMT involving the lumbosacral spine lesions.  Dr. R.E.S. 
noted that the veteran needed a complete neurological work-up 
in order to determine the etiology of his radiculopathy, 
which was thought to be secondary to sciatica, and there also 
was the possibility of nerve impingement secondary to disc 
disease and the shrapnel wound of the left leg.  It also was 
noted that the veteran ambulated with a cane because of the 
pain that radiated down the left leg.  No impressions were 
provided.

Associated with the veteran's claims file were VA outpatient 
records from May 1995 which revealed that the veteran had 
been scheduled for a computerized tomography (CT) scan of the 
lumbosacral spine at that time.  When he reported for his CT 
scan, the veteran complained of having some bad days but 
stated that he was doing very well overall.  He walked 
without assistance, he was not on medication, and he denied 
any radicular symptoms and bladder or bowel problems.  
Physical examination of the veteran revealed that his 
lumbosacral spine was within normal limits and the left thigh 
wound was well healed.  The impressions included chronic low 
back pain and, since the veteran was doing well clinically, a 
CT scan was not accomplished.  

On follow-up VA outpatient examination in May 1995, the 
veteran complained of chronic back and left leg pain that was 
improved with medication and chiropractic treatments but also 
had gotten worse in the past year.  Physical examination of 
the veteran revealed 4/5 left muscle strength, an absent left 
Achilles reflex, posterior thigh pain, and well maintained 
lumbar spine disc spaces.  It was noted that a CT myelogram 
had been recommended, but the veteran had declined this 
testing.  In his impressions, the VA examiner stated that it 
was difficult to differentiate between an old sciatic nerve 
injury and a new herniated nucleus pulposus.    

In June 1995, the veteran was seen by Dr. R.E.S. for 
manipulation of the lumbosacral spine.  It was noted that the 
veteran's left leg had decreased range of motion with obvious 
muscle weakness and atrophy, and the wound was again noted on 
the external portion, posterior aspect, of the left thigh.  
The veteran had moderate weakness of the left leg as opposed 
to the right, which Dr. R.E.S. opined was secondary to nerve 
impairment or nerve dysfunction and lumbosacral dysfunction 
with a disc disease due to the veteran's wound.  

In July 1995, Dr. R.E.S. noted that he had seen the veteran 
for complaints of decreased lumbosacral spine mobility.  
Physical examination of the veteran revealed that left leg 
strength was markedly decreased as compared to the right.  
The impressions included chronic posterior facet syndrome of 
the lumbosacral spine, marked restricted movement of the 
lumbosacral spine with radiculopathy, probable disc disease 
with sciatic nerve impingement and irritation, and 
generalized atrophy of the lower left extremity with 
decreased muscle strength.

At the veteran's January 1997 personal hearing held at the 
RO, he testified that he had a lot of back pain, took pain 
medication, and occasionally used a cane, a back brace, and a 
cushion to take the pressure off of his left leg scar.  He 
also testified that he got out of bed using his right leg in 
order to relieve the pressure that he experienced on his left 
hip and leg and lower back area.  He testified further that 
he had problems bending at times, he experienced pain in his 
left leg all the time and also experienced pain that radiated 
to the left calf but not to the right leg.  He also testified 
that his left leg swelled at times and he had problems 
climbing stairs.  The veteran's wife testified that her 
husband had left leg pain and she occasionally had to help 
him get out of chairs.  

On VA outpatient examination accomplished in April 1997, the 
veteran complained of daily low back pain without any 
radiation or weakness and left leg dysfunction since an in-
service shrapnel injury to the left posterior thigh.  He 
stated that he had not walked normally with the left leg nor 
had he experienced normal function of the left foot since 
this injury had occurred.  He denied bowel or bladder 
symptoms and stated that he had not had any back surgery or 
any other back injury since his original in-service back 
injury.  He stated that the back pain increased during cold 
weather.  Physical examination of the veteran revealed that 
he stood with normal posture, there was no back spasm, 
forward flexion was to approximately 45 degrees before pain, 
backward extension was to approximately 10 degrees, lateral 
bending was to approximately 20 degrees bilaterally, and 
rotation was to 25 degrees bilaterally.  It was noted that 
all ranges of motion were without any pain except forward 
flexion.  The veteran had a scar on the posterior aspect of 
the left thigh which involved the hamstring muscles.  He had 
a stiff-legged gait on the left and was not able to heel or 
toe walk on the left leg.  Straight leg raises were negative 
bilaterally, although to 50 degrees on the left, and the 
hamstrings became tight and caused the veteran some 
discomfort in the posterior aspect of his left thigh region.  
There was good range of motion passively in his left knee and 
ankle.  However, motor strength of the hamstrings and 
quadriceps was 4/5 on the left.  The veteran had diminished 
sensation along the posterior aspect and distally to the 
large wound on the posterior aspect of the left thigh, as 
well as along the lateral aspect of the left calf and the 
entire left foot, except around the medial malleolus which 
had normal sensation.  He had 2+ pulses in his left leg.  
Left knee range of motion was from 0 to 120 degrees passively 
and he had 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion passively in the left ankle.  X-rays of the 
lumbosacral spine were obtained and interpreted to show mild 
anterior spurring at discs L3-4, L4-5, and L5-S1, and there 
was no evidence of any spondylolisthesis or spondylolysis.  
X-rays of the pelvis and left hip were obtained and 
interpreted to reveal a normal left hip without any evidence 
of significant degenerative change.  X-rays of the left femur 
were normal except for abnormal soft tissue contours in the 
posterior aspect of his thigh.  The diagnoses included 
mechanical low back pain with degenerative changes consistent 
with his age, and status-post shrapnel injury to the 
posterior left thigh with residual muscle weakness and 
contracture as well as residual weakness of the left foot.

Records from Dr. R.E.S. for the period from August 1995 to 
November 1996 show that the veteran was seen for OMT of the 
lumbosacral spine during this period.  In June 1996, it was 
noted that the veteran complained of back pain after doing 
some lifting.  The impression was compression fracture and 
arthritis.  

In an April 1997 report, Dr. R.E.S. indicated that the 
veteran had experienced chronic and continued pain to his low 
back and left leg, with atrophy and muscle wasting, since an 
in-service shrapnel wound.  It was noted that the veteran had 
been treated with physical therapy, he used a cane, limped, 
and had some difficulty getting on and off the examination 
table.  It also was noted that he had received some relief 
with OMT.

In a July 1997 report, Dr. R.E.S. indicated that the veteran 
had a persistent wound in the posterior aspect of the thigh 
and experienced more pain than 1 year earlier.  The veteran 
also made some mild adjustments in his gait and received 
fairly continuous physical therapy to the low back because of 
ongoing chronic low back discomfort.  

On VA examination in April 1999, the veteran complained of 
constant pain in the left thigh and low back that was worse 
on activity and improved after resting.  Physical examination 
of the veteran revealed that the active range of motion of 
the lumbosacral spine was within normal limits for his age, 
his active range of motion of the lower extremities was 
within normal limits in all joints, there was some pain on 
palpation at the end of flexion of the left hip and on 
abduction of the left hip, intact sensation over the lower 
extremity dermatomes except over the lateral surface of the 
left thigh from the hip to the knee, muscle strength of the 
left lower extremity was 4+/5, muscle strength of the right 
lower extremity was 5/5, great toe dorsiflexion was within 
normal limits, there was no leg length discrepancy and no 
muscle atrophy involving the quadriceps or hamstrings, and 
straight leg raising was negative.  There was no pain on 
palpation of the lumbosacral spine and no evidence of any 
muscle spasm or fasciculation of the lumbosacral paraspinal 
muscles.  There was a scar evident on the lateral posterior 
aspect of the left thigh.  The veteran's gait was non-
antalgic with the use of a cane, and there was no limp.  
There were no other focal neuromuscular or functional 
deficits noted.  The examiner noted that there was no 
significantly weakened movement of the left lower extremity 
or hip, no excess fatigability or incoordination on movement, 
and there was not likely to be any additional loss of range 
of motion of the low back due to any pain on use, flare-up, 
weakened movement, excess fatigability, or incoordination.  
The diagnoses included that the left thigh scar did limit 
functioning of the left leg to a small degree because of the 
pain at the end of left hip flexion.    

On VA neurological examination in May 1999, the veteran 
complained that he experienced difficulty walking and limped, 
and he had constant low back pain that often began in his 
left hip and radiated to the lumbosacral region that was 
worse in an air-conditioned environment and was increased by 
prolonged sitting and standing.  The veteran reported that he 
required some assistance for bathing, although he was 
independent for feeding, dressing, and grooming.  Physical 
examination of the veteran revealed lumbosacral region 
tenderness, his gait was markedly antalgic, and he limped 
favoring the left lower extremity.  Physical examination of 
the left lower extremity revealed 3/5 strength in the left 
iliopsoas, left quadriceps, and left tibialis anterior 
muscles, mild generalized atrophy of the left lower extremity 
was noted, and deep tendon reflexes were absent in both upper 
and lower extremities.  Plantar stimulation produced a flexor 
response, joint position sense and light touch were intact, 
pinprick sensation was diminished over the left foot and leg.  
The assessment included chronic low back pain, secondary to 
shrapnel injury in World War II, probable degenerative joint 
disease of the left hip with gait disorder, and left lower 
extremity weakness and sensory loss possibly secondary to 
lumbosacral radiculopathy or left sciatic neuropathy and 
historically related to shrapnel injury in 1946.

VA spine x-rays were obtained and interpreted in July 1999 to 
reveal no fractures or dislocations, although there was a 
cystic lucency in the femoral neck on the right side that was 
probably degenerative in origin as it had well-circumscribed 
sclerotic margins.  There was scoliosis convex to the left, 
anterior spurs at the L3, L4, and L5 discs, narrowed disk 
spaces at L3-4 and L4-5, and there was no spondylolisthesis 
or spondylolysis.  The radiologist's impressions included 
degenerative arthritic changes in the lumbar spine and no 
significant abnormality in the hips.

On VA outpatient spine examination accomplished in February 
2003, the veteran complained of chronic pain and stiffness 
primarily in his left hip radiating down the posterior aspect 
of the left leg, and pain in the central and left quadrants 
of the lumbar area of the back.  He also complained that his 
pain was more constant and was worse with any form of 
bending, stooping, or lifting, and noted that he occasionally 
experienced left leg numbness and that cold weather increased 
his pain.  It was noted that the veteran had experienced some 
degree of pain for most of his life since his injury, and 
that he had worked for years while in pain with minimal 
consequences on his occupation and other physical activities, 
and he had been employed full-time between his separation 
from service and his retirement from post-service employment 
as a field engineer.  His symptoms had not caused any 
significant absence from post-service employment.  Physical 
examination of the veteran revealed severely impaired hip 
range of motion, hip flexion was to approximately 30 degrees, 
hip abduction was to 30 degrees, hip adduction was to 20 
degrees, internal rotation was to 20 degrees, external 
rotation was to 30 degrees, and hip extension posteriorly was 
to 15 degrees.  The veteran's thigh scar showed no sign of 
infection, current or recurrent ulceration, inflammation, or 
any other instability.  There also was no indication that the 
scar itself should be considered limiting in terms of the 
veteran's function or motion.  There was apparently some lost 
muscle tissue below the scar but that was not so extensive as 
to expose bone or other deeper structures to the skin.  The 
veteran walked with a significant limp and listing to the 
right side and used a cane for assistance.  Straight leg 
raising of the left leg was only to 15 degrees due to 
complaints of pain in the thigh and buttock and low back 
region.  The veteran also had significant limitation of 
forward and lateral bending while in a standing position.  
Lumbar spine range of motion was to 30 degrees of forward 
flexion, 10 degrees of extension, 15 degrees of lateral 
bending bilaterally, and bilateral rotation was 30 degrees.  
There was considerable weakness in all range of motion 
testing of the lumbar spine and the veteran was unable to 
exhibit any significant strength in any related muscles.  
Although there were no objective signs of pain in the left 
thigh or lower spine, the veteran's subjective complaints of 
pain were consistent through range of motion and strength 
testing.  Deep tendon reflexes on the left knee and ankle 
were significantly reduced when compared to the right side.  
There was a 1+ response on the left knee, and left ankle jerk 
could not be elicited.  The diagnosis was shell fragment 
wound injury of the left thigh/hip with resulting scarring, 
loss of muscle tissue, and range of motion impairment 
secondary to chronic pain.  In an addendum to this report, it 
was noted that the veteran's x-rays had been reviewed (see 
below).

Spine x-rays were obtained and interpreted in February 2003 
as showing anterior spondylosis at the L3, L4, L5, and L6 
levels, the disk spaces were well-preserved, the facet joints 
were unremarkable, and there was minimal leftward curvature 
of the mid-lumbar spine.  The radiologist's impressions 
included anterior spondylosis and minimal levoconvex 
scoliosis.  Hip x-rays were obtained and interpreted that 
same month to rule out arthritis stemming from the veteran's 
in-service shell fragment wound.  Normal joint space was 
demonstrated on the left hip without evidence of fracture or 
dislocation, soft tissues were unremarkable, and a lucency 
was seen within the intertrochanteric region of the left hip.  
The radiologist's impression was unremarkable x-rays of the 
bilateral hips.

On VA outpatient neurological examination accomplished in 
March 2003, the veteran complained of chronic left leg 
weakness, pain, and paresthesias stemming from his in-service 
shrapnel injury.  The veteran also complained that his pain 
was constant, most pronounced over the area of his injury, 
and radiated distally into the leg and spine.  He stated that 
his symptoms were exacerbated with lifting, any significant 
exertional activity, prolonged sitting, or standing.  The 
examiner stated that he had reviewed the veteran's claims 
file.  It was noted that the veteran was largely independent 
in his activities of daily living, although he required some 
assistance in bathing and dressing and used a cane to assist 
with his balance.  Physical examination of the veteran 
revealed prominent scarring over the left gluteal region and 
posterior left thigh with associated muscle wasting in the 
region of the scar as well as mild muscle wasting of the left 
hamstrings and muscles distal to the knee, there was 
tenderness to palpation over the region of scarring, straight 
leg raising was positive on the left and negative on the 
right, there was hypesthesia (or diminished sensitivity to 
stimulation) to light touch and temperature in a sciatic 
distribution of the left leg, and a prominent left antalgic 
gait.  Cranial nerves examination revealed that cranial 
nerves II through XII were intact except for presbyacusis 
(loss of ability to perceive or discriminate sounds 
associated with aging).  Upper extremity motor examination 
was unremarkable.  Left hamstring strength was greater than 
3/5, left tibialis anterior and gastrocnemius 3-/5, fine 
motor movements were slowed in the left foot when compared to 
the right, muscle stretch reflexes were 1+ and symmetric 
except for absent ankle jerk, and plantar response was 
neutral.  The impression was status-post traumatic injury 
with residual pain, muscle wasting, weakness, and sensory 
impairment in a distribution consistent with traumatic 
sciatic neuropathy, and it was noted that the findings 
described on this examination were permanent in nature.

Because it was not clear from a review of the veteran's 
February 2003 outpatient spine examination whether the VA 
examiner had reviewed the veteran's claims folder at that 
time, in June 2003 the claims folder was sent back to this 
examiner for review.  The VA examiner responded that same 
month with a statement that he had reviewed the veteran's 
claims folder.  He did not make any changes in his earlier 
physical examination findings or diagnosis following this 
review.  Therefore, for purposes of evaluating the veteran's 
increased rating claims, the Board concludes that the VA 
examiner who conducted the veteran's February 2003 
examination also reviewed his claims folder as part of this 
examination.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected residuals of a 
shell fragment wound to the left thigh and back disability 
are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1996) (hereinafter, "DeLuca"), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

Here, the veteran's service-connected residuals of a shell 
fragment wound to the left thigh are currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5314.  The Board notes that the VA Schedule for Rating 
Disabilities has been revised with respect to the regulations 
applicable to evaluating muscle injuries.  See 62 Fed. Reg. 
30239 (Jun. 3, 1997) (codified at 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (effective from July 3, 1997)).  Those 
provisions, which became effective July 3, 1997, replaced the 
rating criteria of 38 C.F.R. § 4.73, Diagnostic Code 5314 
(effective through July 3, 1997).  The amended rating 
criteria are sufficiently different from those in effect 
through July 3, 1997.  In this context, the Court has held 
that, where the laws or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes 
further, however, that where compensation is awarded or 
increased pursuant to a liberalizing rule approved by the 
Secretary of VA or his direction, the effective date on that 
increase shall not be earlier than the effective date of such 
law or regulation.  38 U.S.C.A. § 5110(g) (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Therefore, 
any increase in the disability rating made pursuant to the 
new criteria at Diagnostic Code 5314 will be effective as of 
July 3, 1997.  See 62 Fed. Reg. 30239 (Jun. 3, 1997) 
(codified at 38 C.F.R. § 4.73, Diagnostic Code 5314 
(effective from July 3, 1997)).  Finally, the Board notes 
that the veteran and his service representative were provided 
notice of the former and revised Diagnostic Code 5314 by 
means of the Board's May 1998 remand of these claims and by 
the rating decision issued in November 1999 that implemented 
the Board's remand.  Given this procedural history, the Board 
determines that the veteran will not be prejudiced by its 
consideration of the revised criteria in this case.  See 
Bernard, supra.

Under the former Diagnostic Code 5314, in effect prior to 
July 3, 1997, disability from musculoskeletal system injuries 
was rated according to the extent of injuries to the deeper 
structures of bones, joints, and nerves.  For example, a 
compound comminuted fracture with muscle damage from the 
missile establishes severe muscle injury.  There also may be 
additional disability from malunion of bone or ankylosis.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle or group of muscles are damaged.  
A through and through injury with muscle damage is always at 
least a moderate injury for each group of muscles damaged.  
This section is interpreted as establishing entitlement to a 
severe rating when there is a history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile that caused the veteran's muscle injury.  See 
38 C.F.R. § 4.73 (effective through July 3, 1997).

Factors to be considered in evaluating residual disabilities 
from healed wounds involving muscle group injuries due to 
gunshot or other trauma are enumerated in 38 C.F.R. § 4.56 
and include ratings based on the severity of muscle injuries.  
For moderately severe muscle injuries, the former 38 C.F.R. 
§ 4.56, effective through July 3, 1997, provides that the 
following should be considered:  through and through or deep 
penetrating wound by a small, high velocity missile or a 
large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts and inter-muscular 
cicatrization; service department record or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment of wound of severe grade; record in the 
file of consistent complaint of cardinal symptoms of muscle 
wounds; evidence of unemployability because of inability to 
keep up with work requirements, if present; entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm muscle resistance when 
compared with the sound side; and positive evidence of marked 
or moderately severe loss based on muscle endurance and 
strength tests of muscle groups involved when compared with 
the sound side.  See 38 C.F.R. § 4.56 (effective through July 
3, 1997).

For severe muscle injuries, the former 38 C.F.R. § 4.56 
provides that the following should be considered:  through 
and through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding, 
and cicatrization; service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade, in 
aggravated form; record in the file of consistent complaint 
of cardinal symptoms of muscle wounds, in aggravated form; 
evidence of unemployability because of inability to keep up 
with work requirements, if present; extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile; x-
rays showing minute multiple scattered foreign bodies that 
indicate spread of intermuscular trauma and explosive effect 
of missile; indications on palpation of moderate or extensive 
loss of deep fascia, muscle substance, or soft or flabby 
muscles in wound area, or muscles that do not swell and 
harden normally in contraction; positive evidence of severe 
impairment of function based on strength or endurance tests 
when compared with the sound side or on coordinated 
movements; reaction of degeneration is not present in 
electrical tests, but a diminished excitability to faradic 
current compared with the sound side; visible or measured 
atrophy; adaptive contraction of opposing group of muscles, 
if present; adhesion of scar to one of the long bones, 
scapula, pelvic ones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle; atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), if there is 
sufficient evidence of severe disability.  Id.

Under the revised Diagnostic Code 5314, in effect since July 
3, 1997, the veteran's disability is rated according to the 
severity of injuries to certain muscle groups:  extension of 
knees; simultaneous flexion of hip and flexion of knee; 
tension of fascia lata and iliotibial (Maissiat's) band, 
active with group XVII muscles (hip, thigh, pelvic girdle) in 
postural support of the body; acting with hamstrings in 
synchronizing hip and knee; and the anterior thigh group 
(sartorius, rectus femoris, vastus externus, vastus 
intermedium, vastus internus, and tensor vaginae femoris).  
An evaluation of 30 percent disabling is available under 
Diagnostic Code 5314 for moderately severe Group XIV muscle 
injuries.  Finally, the maximum evaluation of 40 percent 
disabling is available under this Diagnostic Code for severe 
Group XIV muscle injuries.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (effective from July 3, 1997).

Factors to be considered in the evaluation of muscle 
disabilities are enumerated in the revised 38 C.F.R. § 4.56.  
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
the evidence establishes that the muscle damage is minimal.  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are defined as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56 (effective from July 3, 1997).

For moderately severe muscle injuries, the revised 38 C.F.R. 
§ 4.56 provides that the following should be considered:  
through and through or deep penetrating wound by small high-
velocity or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound or record of consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements; entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups, or 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; and positive evidence of impairment demonstrated 
by strength and endurance tests when compared with the sound 
side.  Id.

For severe muscle injuries, the revised 38 C.F.R. § 4.56 
provides that the following should be considered:  through 
and through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low-velocity missiles, or 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound, or record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; indications on palpation of loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area, or muscles swell and harden abnormally in contraction; 
and severe impairment of function indicated by strength or 
endurance tests or coordinated movements when compared with 
the corresponding muscles of the uninjured side.  Id.  If 
present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56 (effective from July 3, 
1997).

Viewing the evidence of record under the former criteria for 
evaluating muscle injuries, effective through July 3, 1997, 
the Board notes that the veteran's service medical records 
show that he suffered a severe penetrating wound of the left 
posterior thigh during service and had an operation for 
debridement and foreign body removal.  At his separation from 
service, the veteran had a diagnosis of cicatrix, painful, 
posterior surface left thigh, middle third, moderately 
severe, result of penetrating wound incurred in action by 
enemy mortar shell.  Recent treatment records from Dr. R.E.S. 
and VA examinations show that the veteran had a tender scar 
of the left thigh, some lost muscle mass and mild atrophy, 
the left leg was somewhat smaller in circumference than the 
right, and left leg strength was decreased when compared to 
the right.  Given the symptomatology associated with the 
veteran's service-connected residuals of a shell fragment 
wound to the left thigh, and given the absence of objective 
evidence of moderate or extensive loss of deep fascia or of 
muscle substance or severe impairment of function of the left 
thigh, adhesion of the scar to the bone or x-ray evidence of 
spread of intermuscular trauma, and any involvement of the 
bony structures of the thigh, the Board finds that this 
disability was most appropriately evaluated as 30 percent 
disabling, and an increased rating is not warranted, under 
the former rating criteria for muscle injuries.  See 
38 C.F.R. §§ 4.56, 4.73 (effective through July 3, 1997).

Viewing the evidence of record under the revised criteria for 
evaluating muscle injuries, in effect since July 3, 1997, the 
Board notes that there is no objective medical evidence on 
the record of this claim demonstrating that the veteran 
suffers from a severe muscle injury to any of the Group XIV 
muscles.  As noted above, physical examination of the veteran 
in February 2003 revealed that his scar showed no sign of 
infection, inflammation, current or recurrent ulceration, or 
any other instability, and it was not tender to moderately 
firm palpation.  The VA examiner concluded that the veteran's 
scar could not be considered limiting in terms of function or 
motion.  There also was some apparent lost muscle tissue 
below the scar, but it was not so extensive as to expose the 
bone or other deeper structures to the skin.  Although 
prominent scarring was present over the left gluteal region 
on VA outpatient neurological examination accomplished in 
March 2003, the VA examiner noted that there was only mild 
muscle wasting of the left hamstring.  Given the 
symptomatology associated with the veteran's service-
connected residuals of a shell fragment wound to the left 
thigh, and given the absence of objective evidence of loss of 
deep fascia, muscle substance, or soft flabby muscles of the 
wound area, severe functional impairment of the left lower 
extremity, or any involvement of the bony structures of the 
thigh, a disability rating in excess of 30 percent is not 
warranted for residuals of a shell fragment wound to the left 
thigh under the revised rating criteria for muscle injuries.  
See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (effective 
from July 3, 1997)).

Turning to the veteran's entitlement to a disability rating 
in excess of 40 percent on a service-connected back 
disability, the Board observes that this disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5293 (2002).  Applicable 
regulations provide that a hyphenated Diagnostic Code will be 
used when the symptomatology associated with a veteran's 
service-connected disability results in residual conditions 
so that the exact source of each disability rating can be 
easily identified.  See 38 C.F.R. § 4.27 (2002).  In this 
regard, it is noted that, although the Board increased the 
disability rating on the veteran's service-connected back 
disability to 40 percent under Diagnostic Code 5292 in June 
2000, the RO implemented this decision by evaluating the 
veteran's service-connected back disability under Diagnostic 
Codes 5010-5293.

Diagnostic Code 5010 provides that arthritis due to trauma 
and substantiated by x-ray findings will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2002).  

Diagnostic Code 5292 evaluates a veteran's disability based 
on the limitation of motion of the lumbar spine.  The maximum 
disability evaluation of 40 percent disabling is available 
under this Diagnostic Code where the limitation of motion of 
the lumbar spine is severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  As noted above, because the 
veteran is receiving the maximum schedular rating permitted 
under Diagnostic Code 5292, his service-connected back 
disability must be rated by analogy to another Diagnostic 
Code in order to determine whether the increased rating 
sought on appeal should be granted.  

Therefore, the Board next turns to the appropriateness of 
evaluating the veteran's service-connected back disability 
under Diagnostic Code 5293, which rates a veteran's 
disability based on the extent of intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should be 
upheld so long as it is supported by an explanation and 
evidence).  In that regard, the Board notes that the VA 
Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to rating 
intervertebral disc syndrome.  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria in 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002)).  The amended rating 
criteria are sufficiently different from those in effect 
through September 23, 2002.  In this regard, it is noted that 
the veteran and his service representative were provided 
notice of the former and revised Diagnostic Code 5293 by 
means of a letter from the RO dated in October 2002 and in 
the March 2003 supplemental statement of the case.  Given 
this procedural history, the Board determines that the 
veteran will not be prejudiced by its consideration of the 
revised criteria in this case.  See Bernard, supra.

Under the former Diagnostic Code 5293, in effect prior to 
September 23, 2002, an evaluation of 40 percent disabling is 
available where the intervertebral disc syndrome is severe, 
manifested by recurring attacks, and with intermittent 
relief.  The next higher evaluation of 60 percent disabling, 
which is the maximum benefit available under the former 
Diagnostic Code 5293, is available where the intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
through September 23, 2002).  

Under the revised Diagnostic Code 5293, in effect from 
September 23, 2002, the veteran's intervertebral disc 
syndrome can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25 (2002), separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with intervertebral disc syndrome, 
along with evaluations  for all other disabilities, whichever 
method results in the higher evaluation.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
and treatment prescribed by a physician.  Chronic orthopedic 
and neurologic manifestations are defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate Diagnostic Code or 
Codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects seen in 
each spinal segment are clearly distinct, each segment should 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  
An evaluation of 40 percent disabling is available under the 
revised Diagnostic Code 5293 where the incapacitating 
episodes of intervertebral disc syndrome have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Finally, the highest evaluation of 60 
percent disabling, which is the maximum benefit allowed under 
the revised Diagnostic Code 5293, is available where a 
veteran's intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002)).

Taking into account the relevant evidence discussed above, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the evidence is against the veteran's 
claim of entitlement to a disability rating in excess of 40 
percent for back pain syndrome, at least prior to January 7, 
1997.  Specifically, the Board finds that, under either the 
former Diagnostic Code 5293, in effect until September 23, 
2002, or the revised Diagnostic Code 5293, in effect since 
September 23, 2002, the veteran's service-connected back pain 
syndrome does not meet the criteria for an evaluation in 
excess of 40 percent disabling, based on the lack of record 
evidence demonstrating either pronounced intervertebral disc 
syndrome, incapacitating episodes of intervertebral disc 
syndrome having a total duration of at leas 6 weeks during 
the past 12 months, or separate chronic orthopedic and 
neurologic manifestations in combination with other 
disabilities.  See Butts, supra.  

In this regard, it is noted that the veteran was diagnosed 
with chronic lumbosacral strain following physical 
examination in October 1994.  In June 1995, the veteran's 
left leg had decreased range of motion with obvious muscle 
weakness and atrophy, moderate weakness of the left leg, and 
Dr. R.E.S. opined that the veteran's left leg problems were 
secondary to nerve impairment or nerve dysfunction and 
lumbosacral dysfunction with a disc disease due to the 
veteran's wound from his in-service injury.  Physical 
examination of the veteran in July 1995 revealed that left 
leg strength was markedly decreased as compared to the right, 
and he was diagnosed with chronic posterior facet syndrome of 
the lumbosacral spine, marked restricted movement of the 
lumbosacral spine with radiculopathy, probable disc disease 
with sciatic nerve impingement and irritation, and 
generalized atrophy of the lower left extremity with 
decreased muscle strength.  Given the symptomatology 
associated with the veteran's service-connected back pain 
syndrome, it was most appropriately evaluated as 40 percent 
disabling, and an increased rating is not warranted, under 
Diagnostic Codes 5010-5293, at least prior to January 7, 
1997.  

Turning to the veteran's claim of entitlement to a disability 
rating in excess of 40 percent for service-connected 
mechanical low back pain with degenerative changes and 
radiculopathy from January 7, 1997, the Board finds that the 
evidence is against this claim.  Specifically, the Board 
finds that, under either the former Diagnostic Code 5293, in 
effect until September 23, 2002, or the revised Diagnostic 
Code 5293, in effect since September 23, 2002, the veteran's 
service-connected back disability does not meet the criteria 
for a disability in excess of 40 percent, based on the lack 
of record evidence demonstrating either pronounced 
intervertebral disc syndrome, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
leas 6 weeks during the past 12 months, or separate chronic 
orthopedic and neurologic manifestations in combination with 
other disabilities.  See Butts, supra.  

As noted above, physical examination of the veteran in April 
1997 revealed normal posture and no back spasms, but his 
lumbar spine extension was severely limited.  It was noted by 
Dr. R.E.S. in July 1997 that the veteran required fairly 
continuous physical therapy to the low back because of 
ongoing chronic low back discomfort.  The Board also notes 
that, at the veteran's April 1999 VA examination, there was 
no significantly weakened movement of the left lower 
extremity or hip, no excess fatigability or incoordination on 
movement, and there was not likely to be additional loss of 
low back range of motion due to any pain on use, flare-up, 
weakened movement, excess fatigability, or incoordination.  
Therefore, the Board finds that the considerations 
highlighted by DeLuca have been taken into account in 
evaluating the veteran's claim for an increased rating on his 
service-connected back disability.  Additionally, following 
physical examination of the veteran in May 1999, the VA 
examiner diagnosed chronic low back pain secondary to the 
veteran's in-service injury.  Finally, at the veteran's most 
recent VA examination in February 2003, flexion and extension 
of the lumbar spine were both severely limited and lateral 
flexion of the lumbar spine was moderately limited, there was 
considerable weakness in all range of motion testing of the 
lumbar spine and the veteran was unable to exhibit any 
significant strength in any related muscles.  Although there 
were no objective signs of pain in the lower spine, the VA 
examiner concluded that the veteran's subjective complaints 
of pain were consistent with the results of range of motion 
and strength testing.  Given the symptomatology associated 
with the veteran's service-connected mechanical low back pain 
with degenerative changes and radiculopathy, a disability 
rating in excess of 40 percent is not warranted under 
Diagnostic Codes 5010-5293, at least from January 7, 1997.  

The Board points out that, as ankylosis of the spine is not 
currently (medically) demonstrated, a separate evaluation for 
this disability is not warranted under 38 C.F.R. § 4.73, 
Diagnostic Code 5289 (2002).

In conclusion, the Board notes that it has considered the 
issue of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran reported at his February 2003 VA outpatient spine 
examination that his thigh and spine pain had not interfered 
with his post-service employment.  Additionally, the 
veteran's service-connected disabilities have not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 30 percent for residuals of a 
shell fragment wound to the left thigh, a disability rating 
in excess of 40 percent for back pain syndrome, prior to 
January 7, 1997, or a disability rating in excess of 40 
percent for mechanical low back pain with degenerative 
changes and radiculopathy, from January 7, 1997.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 30 percent for residuals of a shell fragment wound 
to the left thigh.  The Board also finds that the veteran is 
not entitled to a disability rating in excess of 40 percent 
for back pain syndrome, prior to January 7, 1997.  Finally, 
the Board finds that the veteran is not entitled to a 
disability rating in excess of 40 percent for mechanical low 
back pain with traumatic degenerative changes and 
radiculopathy, from January 7, 1997.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  The appeal is 
denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a shell fragment wound to the left thigh is 
denied.

Entitlement to a disability rating in excess of 40 percent 
for back pain syndrome, prior to January 7, 1997, is denied.

Entitlement to a disability rating in excess of 40 percent 
for mechanical low back pain with traumatic degenerative 
changes and radiculopathy, from January 7, 1997, is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

